Order entered April 2, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00863-CR

               JOSE ALBERTO RIVERA ACOSTA, Appellant

                                           V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-54878-R

                                     ORDER

      Before the Court is appellant’s March 30, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on April 21, 2021.


                                                /s/   DENNISE GARCIA
                                                      JUSTICE